       Case 1:15-cv-07296-KPF Document 179 Filed 09/01/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL SMITH BAKER,

                          Plaintiff,
                                                    15 Civ. 7296 (KPF)
                   -v.-
                                                        JUDGMENT
DETECTIVE ANTONIO GERMAN AND
DETECTIVE FEDERICO IRIZARRY,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      Whereas the above-entitled action having been assigned to the Honorable

Katherine Polk Failla, United States District Judge, on October 2, 2015; and

      Whereas the Court granted summary judgment in favor of Defendants on

one of Plaintiff’s excessive force claims and denied summary judgment on

Plaintiff’s two remaining excessive force claims on March 26, 2019; and

      Whereas the matter thereafter having been brought to trial on July 27,

2021, and at the conclusion of the trial, on July 30, 2021, the jury having

reached a verdict in favor of Defendants as against Plaintiff; and

      Whereas no post-trial motions were filed, it is

      ORDERED, ADJUDGED AND DECREED: That in accordance with the

jury’s verdict in favor of Defendants and against Plaintiff, judgment shall be

entered in favor of Defendants.

      Accordingly, the case is closed.
         Case 1:15-cv-07296-KPF Document 179 Filed 09/01/21 Page 2 of 2




     SO ORDERED.

Dated:       September 1, 2021
             New York, New York             __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge




                                        2
